SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 20, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY HELD COMPANY Corporate Taxpayer ID (CNPJ/MF): 43.776.517/0001-80 Company Registry (NIRE): 35.3000.1683-1 SUBSCRIBED AND PAID-IN CAPITAL- R$10,000,000,000.00 MINUTES OF THE ANNUAL SHAREHOLDERS’ MEETING DATE, TIME AND VENUE: On April 30, 2015 at 11:00 a.m., at the Company's headquarters, located at Rua Costa Carvalho, nº 300, in the city and state of São Paulo. CALL NOTICE : The Call Notice was published on March 28, 30 and 31 and on April 1, 2015 editions of the Official Gazette of the State of São Paulo and Valor Econômico newspaper. ATTENDANCE : Shareholders representing more than two thirds of the capital stock, as per the signatures in the Shareholders’ Attendance Book. Jerônimo Antunes, member of the Board of Directors and Coordinator of the Audit Committee, Délio Rocha Leite, representative of the independent auditor Deloitte Touche Tohmatsu , Humberto Macedo Puccinelli, member of Sabesp’s Fiscal Council, Marcelo Miyagui, Head pf Accounting, Mário A. de A. Sampaio, Head of Funding and Investor Relations, Angela Beatriz Airoldi, Investor Relations Manager, Priscila Costa da Silva, Investor Relations Analyst, John Emerson Silva, Investor Relations Analyst, and Beatriz Helena de Almeida and Silva Lorenzi and Ieda Nigro Nunes Chereim, lawyers of the Legal Department, also attended the meeting. PRESIDING BOARD : Chairman: Jerônimo Antunes. Secretaries: Celina Y. Ozawa and Marialve de S. Martins. PUBLICATIONS : Management Report and Financial Statements, together with the Report of Fiscal Council, Report of the Independent Auditors and Summary of the Annual Report of the Audit Committee, for the fiscal year ended December 31, 2014, published on March 28, 2015 in the Official Gazette of the State of São Paulo, Business Section 2, pages 02 to 22, and on March 30, 2015 in the Valor Econômico newspaper, “Caderno Regional São Paulo” Section, pages E13 to E34. The documents above were also made available to shareholders at the Company’s headquarters and on the website of the Company, of CVM and the BM&FBOVESPA, with the proposal from management containing the capital budget and other document pursuant to applicable legislation. AGENDA : I. Examination of the Annual Management Report for the fiscal year ended December 31, 2014; resolution on the Company’s Financial Statements for the fiscal year ended December 31, 2014, namely: Balance Sheet, and the respective Income Statements, Changes in Shareholders’ Equity, Cash Flow, Value Added and Notes to the Financial Statements, accompanied by the Reports by the Independent Auditors, Fiscal Council’s Opinion and Summary of the Annual Audit Committee Report. II . Resolution on the allocation of net income for the year III . Election of the members of the Fiscal Council for terms until 2016. IV . Establishment of the total annual compensation for the members of the Board of Directors and for the Fiscal Council to fiscal year 2015. CLARIFICATIONS : 1) These matters were considered by the Council for the Defense of State Capital (CODEC), in Process S.F. no. 12091-270588/2015, whose vote guidance of the representative of the São Paulo’s Treasury Office is included in CODEC Opinion no. 086/2015, of April 28, 2015. RESOLUTIONS : The Chairman of the Meeting opened discussion on item I of the Agenda. The representative and proxy of the shareholder São Paulo State’s Treasury Office Carlos Eduardo Teixeira Braga, based on Codec Opinion no. 086/2015 and considering that the subject was approved by the Company’s Board of Directors and Fiscal Council, proposed to approve the Annual Management Report for the fiscal year ended on December 31, 2014; the Company’s Financial Statements for the fiscal year ended on December 31, 2014, namely: Balance Sheet and the respective Statements of Income, Changes in Shareholders’ Equity, Cash Flow, Value Added and Notes to the Financial Statements, accompanied by the Reports by the Independent Auditors, Fiscal Council’s and Summary of the Annual Report of Audit Committee. After being submitted to a vote by the Chairman, duly registering abstentions and negative votes, the proposal of the shareholder São Paulo State Tax Authority was approved by the majority of votes. Afterwards, the Chairman discussed item II of the Agenda. The representative and proxy of the shareholder São Paulo State Tax Authority Carlos Eduardo Teixeira Braga, based on the CODEC Opinion, proposed to allocate the net income for the year 2014, as follows: Net income for the year - R$ ; (-) 5% to Legal Reserve R$ ; (-) Minimum Mandatory Dividends R$ ; (-) Supplementary Dividends R$ ; (-) Investment Reserve R$ . After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State’s Treasury Office, duly registering abstentions and negative votes, was approved by the majority of votes . Moving on, the Chairman discussed item III of the Agenda. The representative and proxy of the shareholder São Paulo State’s Treasury Office Carlos Eduardo Teixeira Braga, based on the CODEC Opinion, nominated the following individuals as sitting members of the Fiscal Council : HUMBERTO MACEDO PUCCINELLI, JOALDIR REYNALDO MACHADO, HORÁCIO JOSÉ FERRAGINO and RUI BRASIL ASSIS, and as alternate members , respectively: TOMÁS BRUGINSKI DE PAULA, JOSÉ RUBENS GOZZO PEREIRA, ENIO MARRANO LOPES and MÁRCIO REA. After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State’s Treasury Office, duly registering abstentions and negative votes, was approved by the majority of votes . In this act, pursuant to article 240 of Law 6,404/76, minority shareholders were provided to nominate a sitting member and respective alternate member to the Company’s Fiscal Council. Antonio Cláudio Zeituni, representing shareholder Alexander Bialer, holder of 0.0002% of valid shares, presented the nomination for sitting and alternate members of the Fiscal Council, respectively: ALEXANDRE LUIZ OLIVEIRA DE TOLEDO and ANTONIO CLÁUDIO ZEITUNI. Subsequently, shareholder Massao Fabio Oya, also representing shareholder Jorge Michel Lepeltier, holders of 0.0004% of valid shares, presented the nomination of MASSAO FABIO OYA and MARIA ELVIRA LOPES GIMENEZ, respectively for the positions of sitting and alternate members of the Fiscal Council. The proposals were discussed and considering the representation of minority shareholders, the votes cast and separate votes resulted in approval by majority vote of minority shareholders MASSAO FABIO OYA and MARIA ELVIRA LOPES GIMENEZ, respectively as Sitting Member of the Fiscal Council and Alternate Member of the Fiscal Council. The Fiscal Council, with a one (1) year mandate, was structured as follows: Sitting Members : Humberto Macedo Puccinelli , Brazilian, divorced, economist, domiciled at Av. Rangel Pestana, 300, 6º andar, Centro, in the city and state of São Paulo, Identity Card (RG) no. 9.211.361-8 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under number 022.759.188-76; Joaldir Reynaldo Machado , Brazilian, married, economist, domiciled at Rua Bela Cintra, 847, 14º andar, Cerqueira Cesar, in the city and state of São Paulo, Identity Card (RG) no. 4.116.666-8 SSP/SP, and inscribed in the roll of individual taxpayers (CPF) under number 430.403.148-15; Horácio José Ferragino , Brazilian, married, accountant, domiciled at Al. Santos, 1165, 2º andar, Cerqueira Cesar, in the city and state of São Paulo, Identity Card (RG) no. 4.675.828-8 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under number 531.087.018-00; Rui Brasil Assis , Brazilian, married, civil engineer, domiciled at Rua Bela Cintra, 847, 14º andar, Cerqueira Cesar, in the city and state of São Paulo, Identity Card (RG) no.6.355.316-8 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under number 923.245.258-87 and Massao Fabio Oya , Brazilian, married, accountant, domiciled at Alameda Arara Azul, – lote D26 – Parque Residencial Shambala II, in the city of Atibaia, state of São Paulo, Identity Card (RG) no. 34.872.970-4 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under number 297.396.878-06. Alternate Members , respectively, Tomás Bruginski de Paula , Brazilian, single, economist, domiciled at Av. Rangel Pestana, 5º andar, Centro, in the city and state of São Paulo, Identity Card (RG) no.1.554.630-1 SSP/PR and inscribed in the roll of individual taxpayers (CPF) under number 092.553.068-98; José Rubens Gozzo Pereira , Brazilian, married, economist, domiciled at Av. Rangel Pestana, 300, 3º andar, Centro, in the city and state of São Paulo, Identity Card (RG) no.4.610.935-3 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under number 309.106.178-72; Enio Marrano Lopes , Brazilian, married, business administrator, domiciled at Alameda Santos, 9º andar, Cerqueira Cesar, in the city and state of São Paulo, Identity Card (RG) no. 8.385.865-9 SSP/SP and inscribed in the roll of individual taxpayers (CPF) under number 021.526.678-16; Marcio Rea , Brazilian, married, business administrator, domiciled at Av. Nossa Senhora do Sabará, 5312, Pedreira, in the city and state of São Paulo, Identity Card (RG) no.13.277.220-6 and inscribed in the roll of individual taxpayers (CPF) under number 060.294.818-51 and Maria Elvira Lopes Gimenez , Brazilian, divorced, economist, domiciled at Rua Laurindo Felix da Silva, 47, in the city of Mairiporã, state of São Paulo, Identity Card (RG) no. 19.114.234-7 and inscribed in the roll of individual taxpayers (CPF) under number 136.012.018-10. The elected Fiscal Council Members shall hold office until the next Annual Shareholders’ Meeting and should a sitting member be unable to attend a meeting, the respective alternate member shall be convened to attend the meeting. The assumption of office must comply with the requirements and procedures contained in the Brazilian Corporate Law and all other legal provisions in effect, including the declaration of assets, which shall be subject to applicable state regulations, the signature of the statement of no legal impediments and the Statement of Consent, contained in the Listing Rules of the BM&FBOVESPA Novo Mercado. Next, the Chairman opened discussion on item IV of the Agenda. The representative and proxy of the shareholder São Paulo State’s Treasury OfficeCarlos Eduardo Teixeira Braga, based on the Codec Opinion, proposed the ratification of the compensation for the members of the Executive Board, in the individual monthly amount of twenty thousand, five hundred and ninety reais (R$20,590.00), pursuant to CODEC Opinion no. 003/2013 and CODEC Memo 001/GS-CODEC, of January 30, 2013, eligible for potential bonuses, pursuant to CODEC Opinion no. 150/2005. The compensation of the members of the Board of Directors and Fiscal Council shall be set pursuant to CODEC Opinion no. 001/2007, which corresponds to thirty percent (30%) and twenty percent (20%), respectively, of the monthly compensation for the executive officers. The members of the Executive Board, the Board of Directors and the Fiscal Council will be eligible for “pro rata” bonuses, paid in December, under the terms of Article 4 of CODEC Resolution no. 001/91. After being submitted to a vote by the Chairman, the proposal of the shareholder São Paulo State’s Treasury Office, duly registering abstentions and negative votes, was approved by the majority of votes . The drawing up of these minutes in summary format and its publication without the signatures of the attending Shareholders, pursuant to Article 130, paragraphs 1 and 2 of Law 6,404/76, was approved by unanimous vote . CLOSURE AND DRAWING UP OF THE MINUTES : There being no further business to address, the Chairman thanked the shareholders for their attendance and the Annual Shareholders’ Meeting was adjourned for the drawing up of these minutes, which were then read, approved and signed by the Chairman, the Secretaries of the Meeting and the attending shareholders, who comprise the quorum necessary for the resolutions taken. DOCUMENTS FILED . The proxies of the shareholder representatives listed below, accompanied with their voting records, will be filed at the Company’s headquarters, duly initialed by the secretaries, and all documents mentioned. São Paulo, April 30, 2015 JERÔNIMO ANTUNES CARLOS EDUARDO TEIXEIRA BRAGA Chairman (representative of the shareholder São Paulo State Tax Authority) CELINA Y. OZAWA MARIALVE DE S. MARTINS Secretary Secretary MASSAO FABIO OYA ANTONIO CLÁUDIO ZEITUNI (shareholder and representative of (representative of shareholder ALEXANDER BIALER) shareholder JORGE MICHEL LEPELTIER) EVELYN REGIANE DIOGO RODRIGO DE MESQUITA PERREIRA (representative of shareholder The Bank Of (representative of shareholders, Banco Santander New York Mellon ADR Department) (Brasil) S.A.) CPR GLOBAL INFRASTRUCURES RODRIGO DE MESQUITA PERREIRA RODRIGO DE MESQUITA PERREIRA (representative of shareholders, HSBC CTVM (representative of shareholders, Itaú Unibanco S.A.) S.A.) FIRST STATE GLOBAL UMBRELLA FUND PLC RE FIRST STATE AMUNDI FUNDS GLOBAL LISTED INFRASTRUCTURE FUND ARROWSTREET CAPITAL GLOBAL EQUITY LONG/SHORTFUND SMITH & WILLIAMSON EMERGING MARKETS VALUE FUND LIMITED ARROWSTREET EAFE ALPHA EXTENSION FUND II HFR HE LAZARD GLOBAL HEXAGON MASTER TRUST LAZARD GLOBAL HEXAGON MASTER F LP RODRIGO DE MESQUITA PERREIRA (representative of shareholders, J. P. Morgan S.A. Distribuidora de Títulos e Valores Imobiliários) FIDELITY INVESTMENT FUNDS - FIDELITY INDEXEMERGING PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO MARKETS FUND PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO J.P. MORGAN EUROPE LIMITED AS TRUSTEES OF SCHRODER RETIREMENT PLAN FOR EMPLOYEES OF AETNA INC QEP GLOBAL EMERGING MARKETS FUND THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND MTBJ400045828 LABOR PENSION FUND SUPERVISORY COMMITTEE -LABOR THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR PENSION FUND MTBJ400045829 LABOR PENSION FUND SUPERVISORY COMMITTEE -LABOR THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR PENSION FUND MTBJ400045835 LABOR PENSION FUND SUPERVISORY COMMITTEE -LABOR THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR PENSION FUND MUTB400045792 LABOR PENSION FUND SUPERVISORY COMMITTEE -LABOR THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR PENSION FUND MUTB400045795 LABOR PENSION FUND SUPERVISORY COMMITTEE -LABOR THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR PENSION FUND MUTB400045796 MISSOURI EDUCATION PENSION TRUST VANGUARD INVESTMENT SERIES, PLC NEW YORK STATE COMMON RETIREMENT FUND VANGUARD TOTAL INTERNATIONAL STOCK INDEX FUND,A SERIES OF VANGUARD STAR FUNDS RODRIGO DE MESQUITA PERREIRA (representative of shareholders, Citibank N.A) FIDELITY INVESTMENT TRUST: LATIN AMERICA FUND OMERS ADMINISTRATION CORPORATION FIDELITY SALEM STREET TRUST: SPARTAN EMERGING PRUDENTIAL RETIREMENT INSURANCE AND ANNUITYCOMPANY MARKETS INDEX FUND SANFORD C. BERNSTEIN FUND, INC. - TAX-MANAGED FIDELITY SALEM STREET TRUST: SPARTAN GLOBAL EX U.S. INTERNATIONAL PORTFOLIO INDEX FUND SANFORD C. BERNSTEIN FUND, INC - OVERLAY A PORTFOLIO FIRST TRUST BRAZIL ALPHADEX FUND SANFORD C. BERNSTEIN FUND, INC - TAX-AWARE OVERLAYA FIRST TRUST EMERGING MARKETS ALPHADEX FUND PORTFOLIO FIRST TRUST LATIN AMERICA ALPHADEX FUND SANFORD C. BERNSTEIN FUND, INC. - INTERNATIONAL GMO ALPHA ONLY FUND, A SERIES OF GMO TRUST PORTFOLIO GMO DEVELOPED WORLD STOCK FUND, A SERIES OF GMO SCHWAB EMERGING MARKETS EQUITY ETF TRUST SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY GMO EMERGING MARKETS EQUITY FUND, A SUB FUNDOF INDEX ETF GMO FUNDS PLC STATE OF ALASKA RETIREMENT AND BENEFITPLANS GMO GLOBAL REAL RETURN (UCITS) FUND, A SUB-FUNDOF STATE OF OREGON GMO FUNDS PLC SUNSUPER POOLED SUPERANNUATION TRUST GMO TRUST ON BEHALF OF GMO EMERGING COUNTRIES TEACHER RETIREMENT SYSTEM OF TEXAS FUND TEACHERS RETIREMENT SYSTEM OF THE STATE OF ILLINOIS JAPAN TRUSTEE SERVICES BANK, LTD. RE: STB DAIWA TEACHERS RETIREMENT SYSTEM OF THE STATE OF ILLINOIS EMERGING EQUITY FUNDAMENTAL INDEX MOTHER FUND THE CALIFORNIA STATE TEACHERS RETIREMENT SYSTEM LACM EMERGING MARKETS FUND L.P. THE MASTER TRUST BANK OF JAPAN, LTD. RE: RUSSELL LOS ANGELES CAPITAL GLOBAL FUNDS PLC GLOBAL ENVIRONMENT TECHNOLOGY FUND NEUBERGER BERMAN INVESTMENT FUNDS PLC THE MONETARY AUTHORITY OF SINGAPORE NEUBERGER BERMAN INVESTMENT FUNDS PLC THE MONETARY AUTHORITY OFSINGAPORE NZAM EM8 EQUITY PASSIVE FUND TIAA-CREF FUNDS - TIAA-CREF EMERGING MARKETS EQUITY SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE INDEX FUND COMPANY INDEX FUND USAA EMERGING MARKETS FUND THE GMO EMERGING MARKETS FUND WASHINGTON STATE INVESTMENT BOARD THE NOMURA TRUST AND BANKING CO., LTD. RE: INT. WELLS FARGO ADVANTAGE DIVERSIFIED INTERNATIONALFUND EMERGING STOCK INDEX MSCI EMERGING NO HEDGE WELLS FARGO ADVANTAGE DIVERSIFIED STOCK PORTFOLIO MOTHER WELLS FARGO ADVANTAGE INTERNATIONAL VALUEPORTFOLIO VANGUARD EMERGING MARKETS STOCK INDEX FUND WISDOMTREE EMERGING MARKETS EQUITY INCOME FUND VANGUARD FTSE ALL-WORLD EX-US INDEX FUND, A SERIES WISDOMTREE GLOBAL EQUITY INCOME FUND OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS WISDOMTREE GLOBAL EX-US UTILITIES FUND VANGUARD FUNDS PUBLIC LIMITED COMPANY WSIB INVESTMENTS PUBLIC EQUITIES POOLED FUND TRUST VANGUARD FUNDS PUBLIC LIMITED COMPANY JAPAN TRUSTEE SERVICES BANK, LTD. SMTB EMERGINGEQUITY VANGUARD FUNDS PUBLIC LIMITED COMPANY MOTHER FUND VANGUARD INTERNATIONAL VALUE FUND ACADIAN EMERGING MARKETS EQUITY FUND VANGUARD TOTAL WORLD STOCK INDEX FUND, A SERIESOF ACADIAN EMERGING MARKETS EQUITY II FUND, LLC VANGUARD INTERNATIONAL EQUITY INDEX FUNDS ALASKA PERMANENT FUND STICHTING PGGM DEPOSITARY ARCHDIOCESE OF PHILADELPHIA NATIONAL COUNCIL FOR SOCIAL SECURITY FUND ARIZONA PSPRS TRUST NATIONAL COUNCIL FOR SOCIAL SECURITY FUND AT&T UNION WELFARE BENEFIT TRUST AGF INVESTMENTS INC BELL ATLANTIC MASTER TRUST JOHN HANCOCK VARIABLE INSURANCE TRUST BELLSOUTH CORPORATION RFA VEBATRUST INTERNATIONAL EQUITY INDEX TRUST B BNY MELLON FUNDS TRUST - BNY MELLON EMERGING MARKETS NORGES BANK FUND SCHOOL EMPLOYEES RETIREMENT SYSTEM OF OHIO CF DV EMERGING MARKETS STOCK INDEX FUND THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO CIBC EMERGING MARKETS INDEX FUND THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO CITY OF BALTIMORE EMPLOYEES RETIREMENT SYSTEM THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO DREYFUS INVESTMENT FUNDS - DIVERSIFIED EMERGING GMO MEAN REVERSION FUND(ONSHORE), A SERIES OF GMO MARKETS FUND MASTER PORTFOLIOS(ONSHORE),L.P. EATON VANCE COLLECTIVE INVESTMENT TRUST FOREMPLOYEE PICTET FUNDS S.A RE: PI(CH)-EMERGING MARKETS BENEFIT PLANS - EMERGING MARKETS EQUITY FUND TRACKER ELECTRICAL WORKERS LOCAL NO.26 PENSION TRUST FUND PICTET - EMERGING MARKETS INDEX EMPLOYEES RETIREMENT PLAN OF BROOKLYN UNION GAS PICTET - WATER ENSIGN PEAK ADVISORS, INC. ALLIANCEBERNSTEIN TAX-MANAGED BALANCEDWEALTH EVANGELICAL LUTHERAN CHURCH IN AMERICA BOARD OF STRATEGY PENSIONS ALLIANCEBERNSTEIN TAX-MANAGED WEALTH APPRECIATION JOHN DEERE PENSION TRUST STRATEGY KENTUCKY RETIREMENT SYSTEMS AMERICAN AIRLINES,INC.MASTER FIXED BENEFITPENSION KENTUCKY RETIREMENT SYSTEMS INSURANCE TRUST FUND TRUST LAY EMPLOYEES RETIREMENT PLAN OF THE ARCHDIOCESEOF ASCENSION HEALTH MASTER PENSION TRUST PHILADELPHIA BLACKROCK CDN MSCI EMERGING MARKETS INDEX FUND LOUISIANA STATE EMPLOYEES RETIREMENT SYSTEM BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. LVIP BLACKROCK EMERGING MARKETS RPM FUND BRANDES CANADA EMERGING MARKETS EQUITY UNITTRUST MELLON BANK N.A EMPLOYEE BENEFIT COLLECTIVE BRANDES CANADA INTERNATIONAL EQUITY UNIT TRUST INVESTMENT FUND PLAN BRANDES INVESTMENT FUNDS PUBLIC LIMITED COMPANY / MOUNT WILSON GLOBAL FUND L.P. BRANDES EMERGING MARKETS EQUITIES FUND PENSION FUND OF THE CHRISTIAN CHURCH (DISCIPLES OF CAISSE DE DEPOT ET PLACEMENT DU QUEBEC CHRIST) CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM PUBLIC EMPLOYEE RETIREMENT SYSTEM OF IDAHO CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM PUBLIC SECTOR PENSION INVESTMENT BOARD CALIFORNIA PUBLIC EMPLOYEES´ RETIREMENT SYSTEM RAYTHEON COMPANY MASTER TRUST CITY OF NEW YORK GROUP TRUST ROCHE US DB PLANS MASTER TRUST CITY OF NEW YORK GROUP TRUST RUSSELL INSTITUTIONAL FUNDS, LLC - RUSSELL EMERGING CITY OF NEW YORK GROUP TRUST MARKETS EQUITY PLUS FUND COLLEGE RETIREMENT EQUITIES FUND SOUTH DAKOTA RETIREMENT SYSTEM COMPASS AGE LLC STATE OF WINSCONSIN INVESTMENT BOARD MASTERTRUST DESJARDINS GLOBAL INFRASTRUCTURE FUND THE ARCHDIOCESE OF HARTFORD INVESTMENTTRUST DET. ED. QUALIFIED NUCLEAR DECOMMISSIONING TRUST THE CHICAGO PUBLIC SCHOOL TEACHERS PENSION AND DTE ENERGY COMPANY AFFILIATES EMPLOYEE BENEFIT RETIREMENT FUND PLANS MASTER TRUST THE HARTFORD ROMAN CATHOLIC DIOCESAN CORPORATION DTE VEBA MASTER TRUST RETIREMENT PLANS MASTER TRUST EMERGING MARKETS EQUITY INDEX MASTER FUND THE TRUSTEES OF SAINT PATRICKS CATHEDRAL IN THECITY EMERGING MARKETS EQUITY INDEX PLUS FUND OF NEW YORK EMERGING MARKETS EX-CONTROVERSIAL WEAPONS EQUITY TIME WARNER CABLE PENSION PLAN MASTERTRUST INDEX FUND B VEBA PARTNERSHIP N L.P. EMERGING MARKETS INDEX NON-LENDABLE FUND WEST VIRGINIA INVESTMENT MANAGEMENT BOARD EMERGING MARKETS INDEX NON-LENDABLE FUND B ADVANCED SERIES TRUST - AST PARAMETRIC EMERGING EMERGING MARKETS SUDAN FREE EQUITY INDEX FUND MARKETS EQUITY PORTFOLIO FIDELITY LATIN AMERICA FUND COMPASS EMP EMERGING MARKET 500 VOLATILITYWEIGHTED FRANCISCAN ALLIANCE, INC FUND GMAM INVESTMENT FUNDS TRUST DREYFUS OPPORTUNITY FUNDS - DREYFUS STRATEGICBETA GMO IMPLEMENTATION FUND, A SERIES OF GMOTRUST EMERGING MARKETS EQUITY FUND HC CAPITAL TRUST THE INSTITUTIONAL INTERNATIONAL DUNHAM INTERNATIONAL STOCK FUND EQUITY PORTFOLIO EGSHARES BRAZIL INFRASTRUCTURE ETF HC CAPITAL TRUST THE INTERNATIONAL EQUITYPORTFOLIO FIRST TRUST EMERGING MARKETS ALPHADEX UCITSETF IBM 401(K) PLUS PLAN LEGATO INTERNATIONAL EQUITY FUND, LP ILLINOIS STATE BOARD OF INVESTMENT LEGG MASON GLOBAL FUNDS, P.L.C. ILLINOIS STATE BOARD OF INVESTMENT NORTHWEST NATURAL GAS COMPANY RETIREMENT TRUST ISHARES II PUBLIC LIMITED COMPANY THE DOMESTIC AND FOREIGN MISSIONARY SOCIETY OFTHE ISHARES III PUBLIC LIMITED COMPANY PROTESTANT EPISCOPAL CHURCH IN THEUSA ISHARES MSCI ACWI ETF THE SEVENTH SWEDISH NATIONAL PENSION FUND - AP 7 ISHARES MSCI ACWI EX U.S. ETF EQUITY FUND ISHARES MSCI BRAZIL CAPPED ETF TIMOTHY PLAN EMERGING MARKETS FUND ISHARES MSCI BRIC ETF VALERO ENERGY CORPORATION PENSIONPLAN ISHARES MSCI EMERGING MARKETS ETF VOYA EMERGING MARKETS INDEX PORTFOLIO ISHARES PUBLIC LIMITED COMPANY COLONIAL FIRST STATE WHOLESALE GLOBAL LISTED ISHARES PUBLIC LIMITED COMPANY INFRASTRUCTURE SECURITIES FUND ISHARES PUBLIC LIMITED COMPANY COMMONWEALTH GLOBAL LISTED INFRASTRUCTURE FUND 4 ISHARES VII PUBLIC LIMITED COMPANY COMMONWEALTH SUPERANNUATION CORPORATION JOHN HANCOCK FUNDS II STRATEGIC EQUITY ALLOCATION EMPLOYEES RETIREMENT SYSTEM OF THE CITY MILWAUKEE FUND FIDELITY SALEM STREET TRUST: FIDELITY SERIES GLOBAL EX KAISER PERMANENTE GROUP TRUST U.S. INDEX FUND LAZARD INTERNATIONAL EQUITY (ACW EX-U.S.) TRUST FUTURE FUND BOARD OF GUARDIANS LAZARD INTERNATIONAL EQUITY SELECT PORTFOLIO IBM DIVERSIFIED GLOBAL EQUITY FUND LAZARD INTERNATIONAL STRATEGIC EQUITY (ACQ EX-U.S.) MASCO CORPORATION RETIREMENT MASTERTRUST TRUST NATIONAL COUNCIL FOR SOCIAL SECURITY FUND LAZARD INTERNATIONAL STRATEGIC EQUITYPORTFOLIO NAV CANADA PENSION PLAN LAZARD MASTER ALTERNATIVESPORTFOLIO NEW ZEALAND SUPERANNUATION FUND MINISTRY OF STRATEGY AND FINANCE NORTHERN TRUST INVESTMENT FUNDS PLC MINISTRY OF STRATEGY AND FINANCE NTGI - QUANTITATIVE MANAGEMENT COLLECTIVEFUNDS NATIONAL WESTMINSTER BANK PLC AS DEPOSITARY OF TRUST FIRST STATE INVESTMENTS ICVC - FIRST STATE GLOBALLI PYRAMIS GLOBAL EX U.S. INDEX FUND LP NEW YORK STATE TEACHERS RETIREMENT SYSTEM ROTHKO EMERGING MARKETS ALL CAP EQUITY FUND, L.P. NEW YORK STATE TEACHERS RETIREMENT SYSTEM STATE UNIVERSITY RETIREMENTSYSTEM NEW YORK STATE TEACHERS RETIREMENT SYSTEM THE HIGHCLERE INTERNATIONAL INVESTORS EMERGING NUVEEN TRADEWINDS EMERGING MARKETS FUND MARKETS SMID FUND OCEANROCK INTERNATIONAL EQUITY FUND THE HIGHCLERE INTERNATIONAL INVESTORS SMID FUND TYCO ELECTRONICS DEFINED BENEFIT PLNS MASTER TST UTAH STATE RETIREMENT SYSTEMS SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:May 20, 2015 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
